Citation Nr: 0126920	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  98-14 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in New 
Orleans, Louisiana


THE ISSUE

Entitlement to Class III dental treatment, as adjunct to a 
service connected disability.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to April 
1972.

This case initially came before the Board of Veterans' 
Appeals (Board) from a determination made at the New Orleans, 
Louisiana, Department of Veterans Affairs Medical Center 
(VAMC) wherein entitlement to Class III dental treatment was 
denied.  

A personal hearing was held before the undersigned Member of 
the Board, by means of video teleconferencing, in April 1999. 

In June 1999, the matter was remanded to the New Orleans VAMC 
for association of the Medical Administration Service file 
with the claims folder.  

The issue on appeal was previously the subject of a September 
2000 Board decision.  However, the Board decision on this 
issue was vacated by means of a March 2001 Order of the 
United States Court of Appeals for Veterans Claims (Court), 
pursuant to a January 2001 Appellee's Motion for Remand and 
to Stay Further Proceedings (Motion for Remand) filed by VA.  
Accordingly, the Court remanded the claim to the Board for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA) on the veteran's claim.  See 38 U.S.C.A. §§  5100-5107 
(West Supp. 2001).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran is service-connected for gastroduodenal 
irritability. 

3.  The veteran was provided with Class III dental treatment, 
at various times from 1980, to the extent necessary to allow 
for proper mastication.

4.  A VA gastroenterologist and a VA dentist have reviewed 
the veteran's dental records and opined that a present dental 
condition is not adjunct to a service connected 
gastrointestinal disability.


CONCLUSION OF LAW

The criteria for establishment of Class III dental treatment, 
as adjunct to a service connected disability are not met.  38 
U.S.C.A. §§  1712, 5103, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. § 17.161(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In 1972, the veteran established service connection for 
gastroduodenal irritability.  
The veteran has indicated disagreement with a determination 
by personnel at VA's New Orleans Medical Center, to the 
effect that he was not entitled to dental treatment under 38 
C.F.R. § 17.161(g) (2000) on a Class III basis (adjunct to a 
service-connected disability).  After a review of the 
evidence, the Board finds that the evidence does not support 
his contentions.  Accordingly, his claim fails. 

I.  VCAA Considerations

As ordered by the Court, the Board must consider the impact 
of the Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on this claim.  38 U.S.C.A. §§ 5100-
5107 (West Supp. 2000); 66 Fed Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended as 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  See also, McQueen v. 
Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)." 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  VA is under an affirmative duty to obtain a 
claimant's pertinent service records.  The veteran's service 
medical records are associated with the claims folder.  
Accordingly, the Board finds that the duty to assist the 
veteran in obtaining service medical records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  Reports of VA outpatient dental 
treatment and examination have been associated with the 
claims folder.  As VA has secured all medical records that 
the veteran has identified pertinent to his claim, VA's duty 
to assist the claimant in this regard is satisfied.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)(2)).

The duty to assist requires that VA provide an examination or 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
After a review of the veteran's medical and dental records, 
the Chief of the Gastroenterology Section and the Chief of 
the Dental Section at the New Orleans VAMC have each 
proffered an opinion as to the relationship between the 
veteran's present dental condition and his service connected 
gastrointestinal disorder.  Accordingly, those aspects of the 
"duty to assist" are satisfied.  

The veteran has been advised of the evidence that would be 
necessary for him to substantiate his claim, by means of the 
various developmental letters from the VAMC, as well as a 
statement of the case and supplemental statement of the case 
that have been issued during the appellate process.  See 38 
U.S.C. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The Board 
notes that, in a May 1997 letter from the Chief of Medical 
Administration at New Orleans VAMC, the veteran was informed 
that, although VA doctors had proffered an opinion in the 
present case, the veteran was free to obtain an opinion from 
a private physician and any opinion obtained would be 
associated with his appeal.  

The VAMC has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  In an 
October 2001, VA Form 21-4138, Statement in Support of Claim, 
the veteran indicated that he was not aware of any additional 
relevant evidence that had not been previously identified.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA and its implementing regulations with regard to 
notice and development of the veteran's claim, have been 
satisfied, and that returning the case to the VAMC to 
consider the requirements of VCAA would serve no useful 
purpose, but would needlessly delay appellate review.  There 
is no reasonable possibility that readjudication of the claim 
by the VAMC would produce a different result. 

II.  Evidentiary Background

A review of the veteran's VA dental records shows that he 
received routine treatment including cleanings, fillings, and 
crowns over a period of years.  Nine instances of treatment 
dating between July 1980 and February 1995 show notations 
which indicate that treatment was considered necessary as 
adjunct to his service connected gastrointestinal disability.  

VA records dated in September 1996 show Dr. Buth, the 
Director of the Ambulatory and Primary Care Service Line, 
requesting a review to determine the veteran's dental 
eligibility.  Dr. Buth stated that poor mastication would 
aggravate the veteran's service connected disability.  
However, because he could not "determine if [the veteran's] 
dental condition [was] resulting in poor mastication," Dr. 
Ruth sought a review by the Dr. Carruth, the Chief of Dental 
Services, for dental eligibility.

Thereafter, in October 1996 the veteran was examined Dr. 
Mohamed, a VA dentist. It was noted that he complained of 
bruxism.  The report indicates he needed a crown debridement 
and an occlusal splint.  It was also noted that mastication 
was adequate.
   
VA records, dated in May 1997, show that the veteran's 
medical and dental records were reviewed by the Dr. Hammer, 
Chief of the Gastroenterology Section and Dr. Carruth, Chief 
of the Dental Section.  It was determined that although the 
veteran was in need of some dental treatment, his dental 
treatment needs were not adversely affecting his service 
connected medical condition.  It was noted that neither Dr. 
Hammer nor Dr. Mohamed, whose primary interest was in 
occlusion and cranio-mandibular disorders, were aware of 
bruxism having any adverse effects or other correlation with 
irritable bowel syndrome.

The veteran testified regarding this claim at a 
videoconference hearing conducted in April 1999.  He stated 
that he had been receiving regular routine dental care, 
including, cleanings, fillings, and dentures for a period in 
excess of 15 years. During this time he was provided 
treatment as adjunct to his service connected irritable bowel 
syndrome.  He reported that in November 1996 he was denied 
dental treatment.  He stated that he was told that too much 
of the resources of the hospital were being used by people in 
his classification.  He stated that he was told that 
previously the hospital had been liberal regarding this 
policy.

III.  Analysis

The categories of eligibility for VA outpatient dental 
treatment are listed in 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161, and include treatment for a service-connected 
compensable dental condition (Class I); one-time treatment of 
a noncompensable service-connected dental condition, subject 
to various conditions including timely application after 
service (Class II) (the time for the appellant to claim such 
treatment has long since expired); service-connected dental 
conditions due to combat wounds or other service trauma 
(Class II (a)); treatment of dental conditions for former 
prisoners of war (Class II(b) and Class II(c); dental 
conditions professionally determined to be aggravating an 
adjudicated service-connected disability, when in sound 
professional judgment the dental condition is having a direct 
and material detrimental effect upon the associated service- 
connected disability (Class III); service-connected dental 
conditions of a veteran having a 100 percent service- 
connected disability (Class IV); those veterans participating 
in a rehabilitation program under 38 U.S.C. Chapter 31 (Class 
V); and those veterans scheduled for hospital admission or 
otherwise receiving VA medical care and services under 38 
U.S.C. Chapter 17, when treatment of the dental condition is 
deemed medically necessary (i.e., for a dental condition 
clinically determined to be complicating a medical condition 
currently under treatment) (Class VI).

It is neither claimed nor shown that he has a dental 
condition due to service trauma, that he was a prisoner of 
war, or that he has a total compensation rating.  Related 
categories of eligibility for VA dental treatment are 
inapplicable to his case.  The basis of his current claim is 
primarily Class III treatment (which he has received on many 
occasions over a period of more than 15 years).

As noted above, eligibility for Class III treatment requires 
a professional medical determination that a current dental 
condition requires treatment because it is aggravating 
(having a direct and material detrimental effect upon) a 
service-connected disability.  The veteran is claiming that 
dental treatment is warranted because a dental condition is 
aggravating his service-connected irritable bowel syndrome.  

Veterans with a service connected medical condition that is 
being aggravated by a dental condition may receive dental 
care to satisfactorily solve the problem.  This treatment is 
not intended to resolve all dental needs that may be present, 
but only those conditions which are having a direct and 
materially detrimental effect upon the service connected 
medical condition.  Treatment is limited to the extent 
necessary to relieve the aggravating dental condition.  Each 
time a new application for Class III care is made, a 
professional judgmental decision by a physician and dentist 
must be made to determine if dental treatment is required, 
and the extent of that treatment.  Dental treatment provided 
during previous episodes of care does not imply or confer 
future entitlement to care.

The October 1996 VA dental examination shows that the veteran 
had dental conditions that needed treatment, yet the examiner 
stated that his mastication was adequate.  No other medical 
professionals have found that the dental conditions are 
currently aggravating the service-connected irritable bowel 
syndrome.  While Dr. Buth, in his September 1996 letter, 
stated that poor mastication would aggravate the irritable 
bowel syndrome, he went on to state he could not determine if 
the veteran's dental condition would result in poor 
mastication and requested a review.  This resulted in the 
October 1996 examination which found adequate mastication.  A 
May 1997 review by the Chief of the Gastroenterology Section 
and the Chief of the Dental Section determined that the 
veteran's dental treatment needs were not adversely affecting 
his service connected medical condition.  Thus there can be 
no Class III dental treatment eligibility.

Class III dental treatment requires a medical determination 
of eligibility, and without such medical evidence the 
entitlement to VA dental treatment is not established.  The 
veteran has not presented any evidence that denial of the 
requested treatment would aggravate his service-connected 
disability or that the denial would have a direct and 
material detrimental impact on his service-connected 
disability. He alleged that continued dental treatment was 
essential to his health, but he has not demonstrated how the 
denial of VA dental treatment would have an adverse impact on 
his health.  The veteran's own lay opinion on such matters 
(including his theory that his bruxism disorder aggravates 
his irritable bowel syndrome) is not competent medical 
evidence.  In the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
his contentions with regard to the relationship between a 
dental condition and his service connection gastrointestinal 
disorder to be of no probative value.  See Moray v. Brown, 5 
Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board understands that the veteran has received Class III 
dental treatment on prior occasions and that he perceives 
that there is no change in his status that should warrant a 
denial of treatment.  However, the prior authorizations are 
not binding on future decisions for dental treatment. In this 
case, a VA physician and a VA dentist have made the necessary 
determination that the veteran's circumstances do not justify 
Class III dental treatment. Accordingly, the veteran's claim 
must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting entitlement to Class III dental treatment.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102 
(2000).

While some future medical assessment (based on new 
circumstances) may find the veteran eligible for Class III 
dental treatment, he has no such present eligibility.  As the 
veteran has not presented competent evidence to support his 
claim for VA outpatient dental treatment, it must be denied.  
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.

The Board notes that VA laws applicable to service connection 
for dental disorders were revised during the pendency of the 
veteran's appeal.  These changes became effective June 8, 
1999. 64 Fed. Reg. 30392 (June 8, 1999).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

Upon review of the amendments, the Board finds that the only 
substantive change made affects the duration of time required 
after entry into service for the incurrence of the dental 
conditions for purposes of establishing service connection.  
Under the specific facts of this case, this changed 
requirement has no impact on the veteran's claim.  Therefore, 
neither version of the regulations is more or less favorable 
to the veteran.  The Board finds that its consideration of 
the veteran's claim, even though the VAMC did not address the 
amended regulations, will therefore not prejudice the veteran 
in any way.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to Class III dental treatment, as adjunct to a 
service connected disability, is denied.  




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

	



 



